DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 03/14/22.
Claim 4 is amended; and
Claims 1-20 are currently pending.
Claim Objections
The previous objection to claim 4 has been withdrawn in view of the amendment filed on 03/14/22.
Response to Arguments
Applicant’s arguments, see first and second paragraphs on page 8 of Remarks, filed 03/14/22, with respect to the rejections of claims 1 and 11 under 35 USC 102a1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of a newly cited prior art Jewell (see detailed rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Jewell (US Patent 5,729,566) in view of Wang et al.
Regarding claim 1, Jewell discloses a vertical-cavity surface-emitting laser (VCSEL) (10, FIG. 1a, col. 5 lines 45-48), comprising: 
a lower mirror (16, FIG. 1a, col. 5 line 60); 
an upper mirror (28, FIG. 1a, col. 5 line 64); 
an active layer (20, FIG. 1a, col. 5 lines 61-62) interposed between the lower mirror and the upper mirror; 
an aperture forming layer (42, FIG. 1a, col. 9 lines 8-11) interposed between the upper mirror and the active layer, and including an oxidation layer (45, FIG. 1a, col. 9 lines 33-38) and a window layer (44, FIG. 1a, col. 9 lines 33-38) surrounded by the oxidation layer; 
a ring-shaped trench (outer channels 38, FIG. 1a, where 38 have a ring shape as shown in FIG. 5) passing through the upper mirror, the aperture forming layer, and the active layer (38 extend into 28, 42, and 20, FIG. 1a, col. 8 lines 41-43) to define an isolation region (col. 11 lines 65-67) therein; and 
a plurality of oxidation holes (inner channels 12, FIG. 1a) disposed in the isolation region surrounded by the trench (12 are surrounded by 38, FIGS. 1a and 5), and passing through the upper mirror (12 extends through 28, FIG. 1a).
Jewell does not disclose the plurality of oxidation holes passing through the aperture forming layer.
Wang discloses a plurality of oxidation holes (47, FIGS. 3-4, [0025]) disposed in the isolation region surrounded by the trench (47 are surrounded by 23, FIG. 3), and passing through the upper mirror and the aperture forming layer (47 extends through 19 and 25, FIG. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of oxidation holes of Jewell with passing through the upper mirror and the aperture forming layer as taught by Wang in order to obtain desired current confinement effect.
Regarding claim 2, Jewell discloses the trench passes through a partial thickness of the lower mirror (38 extends partially into 16, FIG. 1a, col. 12 lines 21-22).

Claims 3-5, 7-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jewell and Wang et al. as applied to claim 1 above, and further in view of Barve et al. (US Patent 9,742,153 B1).
Regarding claim 3, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above and further discloses an ohmic contact layer (39, FIG. 1a, col. 12 lines 28-34) disposed on the upper mirror, wherein the ohmic contact layer is circular (39 has a ring shape, FIG. 5) except the ohmic contact layer including a ring-shaped circular portion and protrusions protruding outwardly from the circular portion, wherein the oxidation holes are disposed between the protrusions. 
Barve discloses a VCSEL (550, FIGS. 5B) comprising an ohmic contact layer (154, FIG. 5B, col. 6 line 20) disposed on an upper mirror (168 as shown in FIG. 2A, col. 6 line 19), wherein the ohmic contact layer includes a circular portion (a partial ring portion of 154, FIG. 5B) and protrusions (extended portions of 154 outwardly protruding from the partial ring portion, FIG. 5B) protruding outwardly from the circular portion (col. 8 lines 62-67), wherein oxidation holes (162, FIG. 5, col. 8 lines 25-30) are disposed between the protrusions (162 are disposed between the extended portions of 154, FIG. 5B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ohmic contact of the combination with including a circular portion and protrusion protruding outwardly from the circular portion so that the oxidation holes are disposed between the protrusions as taught by Barve in order to obtain a compact emitter design allowing for increased emitter density while achieving a same level of performance as compared to the prior emitter design (col. 9 lines 45-50 of Barve).
Regarding claim 4, Jewell, as modified, discloses the ring-shaped circular portion is partially incised (154 has a partially incised ring-shape, FIG. 5B of Barve).
Regarding claim 5, Jewell, as modified, discloses the ohmic contact layer has a symmetrical structure (FIG. 5B of Barve), such that the protrusions are spaced apart at an equal interval from one another (FIG. 5B of Barve).
Regarding claim 7, Jewell discloses the oxidation holes have substantially a circular or a quadrangular shape (12 has a circular shape, FIG. 5).
Regarding claim 8, the combination has disclosed the VCSEL outlined in the rejection to claim 3 above except a surface protection layer covering the ohmic contact layer and the upper mirror; and an upper insulation layer disposed on the surface protection layer and covering the oxidation holes, wherein the oxidation holes pass through the surface protection layer; and the upper insulation layer covers the trench and the oxidation holes. 
Barve discloses the VCSEL comprising a surface protection layer (Dielectric passivation/mirror layer 164 as shown in FIG. 2B, col. 6 lines 64-66) covering the ohmic contact layer and the upper mirror; an upper insulation layer (sub-layers of 164 as shown in FIG. 2B, col. 6 line 66 – col. 7 line 3) disposed on the surface protection layer and covering the oxidation holes (FIG. 2B), wherein the oxidation holes pass through the surface protection layer (FIG. 2B); and the upper insulation layer covers the trench and the oxidation holes (FIG. 2B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with the surface protection layer and upper insulation layer as taught by Barve in order to protect the outer surface of the VCSEL.
Regarding claim 9, Jewell, as modified, discloses a plurality of via holes (156, FIG. 2B of Barve) passing through the upper insulation layer and the surface protection layer to expose the ohmic contact layer, wherein the via holes are disposed to correspond to the protrusions (FIG. 5B of Barve).
Regarding claim 11, the combination has disclosed the VCSEL outlined in the rejection to claim 1 above except an emitter array including a plurality of emitters disposed in the isolation region surrounded by the trench; and each oxidation hole being disposed to correspond to each emitter of the emitter array. 
Barve discloses an emitter array (300, FIG. 3) including a plurality of emitters (150, FIG. 3) disposed in the isolation region surrounded by the trench; and each oxidation hole (FIG. 3) being disposed to correspond to each emitter of the emitter array (col. 8 lines 7-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with an emitter array comprising a plurality of the VCSEL and each oxidation hole being disposed to correspond to each emitter of the emitter array as taught by Barve in order to obtain desired output power and brightness.
Regarding claim 12, Jewell discloses the trench passes through a partial thickness of the lower mirror (38 extends partially into 16, FIG. 1a, col. 12 lines 21-22).
Regarding claims 13-17, and 20, same rejections as applied to claims 3-5, and 7-9 are maintained.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jewell, Wang et al., and Barve et al. as applied to claims 9 and 17 above, and further in view of Johnson et al. (US PG Pub 2004/0101009 A1).
Regarding claims 10 and 18, the combination has disclosed the VCSEL outlined in the rejections to claims 9 and 17 above and Barve further discloses a bondpad (col. 7 lines 15-21) disposed in the insulation region outside of the trench for conducting electrical current to the ohmic contact layer through the via holes except a connector, and the connector extends from the pad and electrically connects the pad and the ohmic contact layer.
Johnson discloses a VCSEL (FIG. 1) comprising an ohmic contact layer (16, FIG. 3b, [0017]), a pad (29, FIG. 3b, [0018]), and a connector (39, FIG. 3b, [0019]) disposed on an upper insulation layer (17, FIG. 3b, [0017]), wherein the connector extends from the pad and electrically connects the pad and the ohmic contact layer (FIG. 3b). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the VCSEL of the combination with the pad and connector as taught by Johnson in order to obtain desired electrical efficiency by minimizing parasitic capacitance of the VCSEL.
Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828